THE         ORNICY        GENERAL
                      OFTEXAS




Mr. Eldon Jeffrey5                     Opinion NO. C- 643
Executive Secretary
State Board of Barber Examiners        Re:   When a barber school
512 Sam Houston Building                     changes ownership,
Austin, Texas                                necessitating the
                                             drawing up of a new
                                             contract, whether the
                                             new owner can be
                                             required to bring the
                                             school up to the
                                             requirements as
                                             outlined in Section 9,
                                             H.B. 829, Acts 57th
                                             Legislature, 1961,
Dear Sir:                                    and related question.
          We are in receipt of your letter requesting an
opinion on the questions as hereinafter set out. The
pertinent portions of your letter read as follows:
          "When a barber school changes ownership,
     necessitating drawing up of a new contract
     and issuance of a new license, can the new
     owner be required to bring the school up to
     the requirements as outlined in Section #9,
     H.B. 82g?
          "If a barber school changes locations,
     with or without a change of ownershi    must
     it meet all requirements of Section $'9, H.B.
     829 in the new location?"

          Section 9, H.B. 829, Acts 57th Leg., 1961, has been
codified as Section 9, Article 734a, Vernon's Penal Code,
and provides, in part, as follows:
          "Sec. 9. (a) Any firm, corporation,
     partnership or person desiring to conduct or
     operate a.barber school or college in this
     State shall first obtain a permit from the
     State Board of Barber Examiners after
     demonstrating that said school or college



                             -3105-
Mr. Eldon Jeffreys, page 2 (a-640)


     has first met the requirements of this
     Section. . . .
          n. . .

          "(c) Bo barber school or college which
     issues 'Class A' certificates shall be approved
     by the Board for the issuance of a permit unless
     sai'dschool or college has the following:
          "(1) An adequate school site housed in a
     substantial building of a permanent-type con-
     struction containing a minimum of not less than
     two thousand, eight hundred (2,800) square feet
     of floor space. Such space shall be divided
     into the following separate departments: a
     senior department, a junior department, a
     class theory room, a supply room, an office
     space, a dressing and cloak room, and two
     (2) sanitary, modern separate rest rooms,
     equipped with one (1) commode each and a
     urinal in one (1) rest room.
          "(2) A hard-surface floor covering of
     tile or other suitable material.
          “(3)  A minimum of twenty (20) modern
     barber chairs with cabinet and mirror for
     each chair.
          ' 4) One (1) lavatory in back of each
     two (2I chairs.
          “(5)   A liquid sterilizer for each chair.
          “(6)  An adequate number of latherizers,
     vibrators, and hair dryers for the use of
     students.
          “(7)   Adequate lighting of all rooms.
          “(8)  At least twenty (20) classroom
     chairs, a blackboard, anatomical charts of
     the head, neck and face, and one (1) barber
     chair in the class theory room.
          "(9) A library and library facilities
     available to students, containing a medical
     dictionary and a standard work on the human
     anatomy.


                              -3106-
                    .




Mr. Eldon Jeffreys, page 3 (c-640)


     facil~~:C)~ Adequate drinking fountain
               , but at least one (1) to each floor.
          "(11) Adequate toilet facilities for
     the students.
          "(12) Adequate fire-fighting equipment
     to be maintained in case of emergency.
          19
           . . .
          "(h) No barber school or college shall
     be issued a permit to operate under the pro-
     visions of this Section until it has first
     furnished the following evidence to the Board:
          11
           . . .
          “(7)   An application fee of Two Hundred
     Dollars ($200).
          ‘1. . . Any such school or college must
     obtain renewal of its certificate by
     September 1st each year by the payment of
     an annual renewal fee of One Hundred Dollars
     ($100)-
          "(i) When a barber ~school or college
     changes ownership, the Board shall be notified
     of the transfer within ten (10) days from
     the date of such change.
          "(j) Any school or college desiring to
     change the location of such school or college
     must first obtain approval by the Board by
     showing that the proposed location meets the
     requirements of this Section.
          "(k) If said Board refuses to issue a
     permit to any such school or college, such
     school or college may by written request
     demand the reasons for said refusal and if
     said school or college shall thereupon meet
     said requirements and makes a showing that
     the requirements of this law have been
     complied with, then if said Board refuses to
     issue said permit, a suit may be instituted
     by such school or college in any of the
     District Courts of Travis County, Texas,
     to require said Board to issue such permit.

                              -3107-
                                             .




Mr. Eldon Jeffreys, page 4 (C- 640)


     Any such suit must be filed within twenty
     (20) days after the final order of said Board
     refusing to issue such permit is entered,
     provided registered notice is mailed or it
     is otherwise shown that said school or
     college has notice within ten (10) days
     from the entering or making of said order.
          "(1) In the event such school or college
     after a permit is issued to it violates any of
     the requirements of this law, either directly
     or indirectly, then said Board shall suspend
     or revoke the permit of any such school or
     college. Before auapending,or revoking any
     such permit, said Board must give such school
     or college a hearing, notice of which hearing
     shall be delivered to such school or college
     at least twenty (20) days prior to the date of
     said hearing. If said Board suspends or revokes
     said permit at said hearing, then such school
     or college may file suit to prevent the same or
     to appeal from said order. Any and all suits
     filed hereunder shall be filed within twenty (20)
     days from the date of the order of said Board
     in any of the District Courts of Travis County,
     Texas, and not elsewhere, and the order shall
     not become effective until said twenty (20) days
     has expired."
          It is noted in Paragraph (1) of Section 9, that
the Board has the authority to suspend or revoke ,the permit
of any school or college if it violates any of the requirements
of this law, either directly or Indirectly, after a due hearing
before said Board. This authority to suspend or revoke the
permit applies both before and after a change in ownership.
           In reviewing Sections 9, 20 and 27 of House Bill No.
104, Chapter 65, Acts of the alst Legislature, First Called
Session, as amended, it was noted that there were~no provisions
providing for the standards which have been set up in Section 9,
Para raph (c) and Sub-paragraphs (1-12) inclusive, of House Bill
No. 8 29, Acts 57th Legislature, 1961, and the provisions setting
up the standards for buildings and equipment of the barber schools
or colleges is a new part of the act.     ,c
          We are of the opinion from a reading of Paragraph (I)
of Section 9, Article 734a, Vernon's Penal Code, that the
language used is plain and unambiguous in its meaning and in
such case the law will be applied and enforced as it reads,


                        *
                               -3108-
Mr. Eldon Jeffreys, page 5 (C-640)


regardless of policy, fairness or ustice of its effects.
Gilmore v. Waples, 1.08 Tex. 167, 1iI
                                    8 S.W. 1037
V. Southwestern Surety Insurance Co.,
719181. $1mmons v. Arnim,~llO T
Gatelei v. Humphrey, 151: Tex. 5%; 3250
          Therefore, under the provisions of Paragraph (I),
supra, when a barber school changes ownership, the new owner
is not required to bring the school up to the requirements as
outlined in Paragraph (c), Sub-paragraphs (1-12) supra, and the
only requirement concerning the transfer is notification to
the Board that the transfer had been made within the period
of time as set out in such statute, whereby the Board would
be apprised of the name of the new owner.
          Your second question concerns the following fact
situation:
          "If a barber school changes location, with
     or without change of ownership, must it meet
     all requirements of Section #g, H.B. 829 in
     the new location?"
          We are of the opinion that from reading Paragraph (j)
of Article 734a, Vernon's Penal Code, that the school or
college must obtain approval by the Board by showing that the
proposed location meets the requirements of Section 9.
                          SUMMARY
              Pursuant to the provisions of Paragraph
     (I) o:*Section 9 of Article 73&a, Vernon's Penal
     Code, if a barber school or college changes
     ownership, the new owner cannot be required to
     bring the school up to the standards as set out
     in Paragraph (c), Sub-paragraphs (1) through
                      of Article 73&a, Vernon's
                           by virtue of Paragraph (1)
     of Section 9, the Board has the authority to
     revoke or suspend the permit, if the school
     violates the requirements of said section.
              Pursuant to the provisions of Paragraph
     (j) o2f'Section9 of Article 734a, Vernon's Penal
     Code, a barber school or college changing to a
     new location must obtain approval of the Board
     of the building and equipment located therein.




                             -3109-
Mr. Eldon Jeffreys, page 6 (C-640)


                                 Yours very truly,




JHB:ra:sj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
Phillip Crawford
Mario Obledo
James Broadhurst
APPROVED FOR THE ATTORNEY GRNRRAL
BY: T. B. Wright




                              -3110-